Citation Nr: 0832495	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-30 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1974.  The veteran died in April 2000, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) and Board remand.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

By a June 2005 Board remand, the RO was instructed to:  1) 
ensure compliance with VCAA requirements; 2) perform a proper 
search for the veteran's original claims file in accordance 
with M21-1, documenting all efforts in the claims file, and 
rebuild the veteran's claims file in accordance with M21-1 if 
the original claims file cannot be located; 3) attempt to 
locate the veteran's service medical records; 4) obtain 
private medical records from the Virginia Beach Psychiatric 
Hospital and the Sentara Health-Bayside Hospital, and; 5) 
adjudicate the veteran's claim on a direct basis.  

Although the veteran's claims file reflects that the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) and the Roanoke 
Regional Office, obtained the veteran's private medical 
records from Sentara Health-Bayside Hospital, and adjudicated 
the veteran's claim on a direct 


basis, it does not appear that the RO properly searched for 
the veteran's original claims file in compliance with M21-
1MR, rebuilt the veteran's claims file in accordance with 
M21-1MR, or obtained the veteran's private medical treatment 
records from the Virginia Beach Psychiatric Hospital.  RO 
compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

According to VA procedures, several specific steps must be 
taken when a veteran's file has been lost.  M21-1MR, Part 
III, Subpart ii, Chapter 4.  First a request for the missing 
claims file must be made to the Records Management Center, as 
well as to any station(s) where there is reason to believe 
the file may be located.  According to a May 2007 email in 
the file, a search was undertaken at the Records Management 
Center.  In addition, the Records Management Center 
"flagged" their filing system in case the veteran's file is 
found in the future.  It is not possible to tell from review 
of the file whether the RO has conducted a search for the 
veteran's claims file or added the file to a master search 
list.  In addition, there is no indication that a 
comprehensive search of other locations where the file might 
be located has been undertaken.  If such actions were 
undertaken in accordance with the governing procedures, they 
were not documented for the record.  Review of the veteran's 
claims file reveals that the original claims file was also 
stored at Lee's Summit, Missouri and Roanoke, Virginia.  
Therefore, these facilities should also be contacted in the 
effort to locate the original claims file.  Also, it does not 
appear that the RO has attempted to rebuild the veteran's 
original claims file in accordance with proper procedures.  
If the veteran's original claims file cannot be located after 
a proper search in accordance with M21-1MR, this must be 
accomplished.

Next, the Board observes that, although the RO requested the 
veteran's private medical treatment records from the Virginia 
Beach Psychiatric Center in 


compliance with the Board's remand directive, the RO did not 
follow-up with the response received from the Virginia Beach 
Psychiatric Center in December 2005.  Specifically, in 
December 2005, the Virginia Beach Psychiatric Center sent the 
RO a letter indicating that they were unable to accommodate 
the RO's request for records because the request omitted a 
signature and lacked proof of an authorized representative.  
However, the RO made no further attempt to obtain the medical 
evidence from this facility.

Last, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) held that in the context of a 
claim for dependency and indemnity compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The Court also held that, unlike a claim to reopen, an 
original DIC claim imposes upon VA no obligation to inform a 
DIC claimant who submits a nondetailed application of the 
specific reasons why any claim made during the deceased 
veteran's lifetime was not granted.  Id.  The June 2005 
notice letter provided to the appellant in this case does not 
meet this standard.  Thus, remand is also required for Hupp 
compliant notice.

Accordingly, the case is remanded for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter must include (1) a 


statement of the conditions for which the 
veteran was service connected at the time 
of his death, (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on the 
veteran's previously service-connected 
conditions, and (3) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on a 
condition not yet service connected.

2.  The RO must conduct a comprehensive 
search for the veteran's original claims 
file in accordance with M21-1MR, and must 
submit requests to search for the missing 
claims file to the facilities at Lee's 
Summit, Missouri and Roanoke, Virginia RO, 
and any other locations to which the 
claims file may have been sent.  All 
requests, responses, and actions taken to 
locate the veteran's original claims file 
must be fully documented in the veteran's 
current claims file.  If, after making 
reasonable efforts to obtain the original 
claims file, the RO is unable to secure 
same, the RO must notify the appellant and 
her representative and (a) identify the 
specific records that the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant and her representative must 
then be given an opportunity to respond.  

3.  If the veteran's original claims file 
has not been located after all possible 
sources have been exhausted, the RO 


must take all procedurally appropriate 
actions to rebuild the evidence which was 
contained in the original claims file in 
accordance with M21-1MR, to include 
printing relevant documents that may have 
been stored on VA computers.  Logical 
leads to sources of additional records 
which may be revealed as the process goes 
forward must be pursued.

4.  The RO must attempt to obtain the 
veteran's private medical treatment 
records from the Virginia Beach 
Psychiatric Hospital.  All efforts to 
obtain these records must be fully 
documented.  Any response from the 
Virginia Beach Psychiatric Hospital must 
be associated with the veteran's claims 
file, and the RO must document whether 
further efforts to obtain these records 
would be futile.  If, after making 
reasonable efforts to obtain the named 
records, the RO is unable to secure same, 
the RO must notify the appellant and her 
representative, and (a) identify the 
specific records that the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant and her representative must 
then be given an opportunity to respond.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the RO must readjudicate the appellant's 
claims on appeal.  If 


the issues on appeal remain denied, a 
supplemental statement of the case must be 
provided to the appellant and her 
representative.  After the appellant and 
her representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

